Case 2:16-cv-05495-SJF-GRB Document 29 Filed 05/22/19 Page 1 of 1 PagelD #: 178

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
mas aSuscndsn senna ase xX
ARCPE 1 l, LLC, CONSENT TO CHANGE
ATTORNEY

 

Plaintiff,
VS.
INDEX #: 2:16-cv-05495
HAROLYN HARRIS et al,

Defendants.
--- x

It is hereby consented that Hasbani & Light P.C. be substituted as attorneys of record for
the Plaintiff herein by the undersigned party in the above action in the place and stead of Gross
Polowy LLC.

 

 

 

Hasbani & Light P.C. Gross Polowy LLC

450 Seventh Ave. Suite 1408 1775 Wehrle Drive, Suite 100
New York, NY 10123 Williamsville, N.Y. 14221
Name: Rafi Hasbani, Esq. Name: fen ele. &.
ARCPE 1, LLC

 

State of Florida
County of Miami-Dade

On the Ise day of April, 2019, before me the undersigned personally appeared
JVehe Ol ses ; personally known to be or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity and that by his signature on the
instrument, the individual or the person upon behalf of which th ; ineiviual acted, executed the

instrument and that such individual made such appearances € he undersigned in Miami
Beach Florida. x FE

fle
| civ. PAUL VIRGILIO RAMOS
| Be ‘Ge MY COMMISSION # GG 275295
H:2:,-eNtas? EXPIRES: Rivera 2022

/Notar Public eI V. PAmeSs
al

 

 
   
 
 

Thea

  
